Order entered June 16, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00750-CR
                               No. 05-20-00751-CR
                               No. 05-20-00752-CR
                               No. 05-20-00753-CR
                               No. 05-20-00754-CR

                       JASON JACOB OSIFO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81128-2020, 296-81129-2020, 296-81394-2016,
                    296-82063-2017 & 296-82964-2015

                                      ORDER

      Before the Court is appellant’s June 14, 2021 third motion for an extension
of time to file his brief. We GRANT the motion and ORDER appellant’s brief due
by July 14, 2021. If the brief is not filed by July 14, 2021, the Court may abate
these appeals for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b).
                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE